Citation Nr: 0715062	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-40 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for status post bypass for 
coronary artery disease, claimed as secondary to service 
connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Togus, Maine regional office (RO) of the Department of 
Veterans Affairs (VA).  The veteran resides within the 
jurisdiction of the Providence, Rhode Island RO.


FINDING OF FACT

Current coronary artery disease was caused by service-
connected PTSD.


CONCLUSION OF LAW

Coronary artery disease is proximately due to, or the result 
of, a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection has been in effect for PTSD since December 
31, 2001.  The disability has been evaluated as 100 percent 
disabling since April 19, 2002.

The veteran's service medical records are negative for 
complaints or treatments related to coronary artery disease.

In February 1991, the veteran was admitted to the Rhode 
Island Hospital and underwent quadruple aortocoronary bypass 
grafting.  The doctor noted that at the time of the surgery, 
the veteran's entire coronary arteries were completely 
diseased.  The postoperative diagnosis was triple vessel 
disease.

In May 2002, the veteran underwent a VA examination for PTSD.  
The examiner noted that the veteran had retired in March 2002 
after working for 46 years at the Post Office.  The examiner 
also noted that the veteran experienced PTSD symptoms during 
his work years that were also exacerbated by the Vietnam War 
and the events of September 11, 2001.

In a December 2002 letter, Kenneth S. Korr, M.D., the chief 
of cardiology t Miriam Hospital, stated that the veteran had 
been under his care for the past 10-12 years.  Dr. Korr 
indicated that the veteran had previously undergone bypass 
surgery for premature coronary artery disease.  The veteran 
also had long-standing hypertension and hyperlipidemia.  The 
veteran had also been recently diagnosed with PTSD.  Dr. Korr 
stated that PTSD was a risk factor for the development of his 
premature coronary artery disease and hypertension and should 
be considered as "a causative problem" for his subsequent 
cardiac conditions.

Treatment notes from the VAMC dated from January 2001 to 
April 2003 indicate that the veteran had a diagnosis of 
coronary artery disease.

In July 2003, the veteran underwent a VA heart and 
hypertension examination.  The examiner noted that the 
veteran had coronary artery disease and angina and was status 
post coronary bypass graft in February 1991.  Over the past 
decade, the veteran had experienced recurrent angina and had 
a repeat cardiac catherization in 2000.  The veteran reported 
intermittent episodes of angina when he was upset and with 
exertion.  The diagnosis was coronary artery disease, angina, 
status post coronary artery bypass graft times four vessels 
on medical therapy.  Regarding whether the veteran's PTSD 
caused or contributed to the veteran's heart condition, the 
examiner concluded that "despite Dr. Core's [sic] letter", 
he was not aware of any rigorous scientific data supporting 
the claim of PTSD causing heart disease.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as he has been diagnosed 
with coronary artery disease.  

In this case, a grant of service connection based on direct 
causation for coronary artery disease is not warranted or 
claimed.  The veteran's service medical records are entirely 
negative for any manifestations of coronary artery disease, 
including complaints or findings thereof, and there is no 
evidence of a direct relationship between the current 
coronary artery disease and service.

Service connection is also potentially available is on a 
presumptive basis, but, again the veteran is not claiming 
service connection on this basis, and there is no evidence of 
cardiovascular disease until decades after service.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The remaining question is whether the there is a causal 
relationship between the current disability and service-
connected PTSD.

Dr. Korr's opinion supports such a link.  It was based on an 
essentially accurate history and on the conclusion that there 
is scientific and medical evidence that an anxiety disorder 
can cause coronary artery disease.

The July 2003 VA opinion was also provided by a physician who 
was presumably competent to provide the opinion.  It was also 
based on an accurate history, and on a conclusion that there 
was no rigorous scientific data that PTSD could cause heart 
disease.

A quick internet search reveals a number of medical studies 
and articles linking anxiety disorders to the onset of heart 
disease.  See Psychological Trauma Linked to Future Heart 
Disease, New York Academy of Medicine press release (March 9, 
2004), www.panicdisorder.about.com (reporting the results of 
a study conducted by Dr. Joseph Boscarino finding that the 
evidence overwhelmingly suggested a link between 
psychological trauma and heart disease); Maria J. DeJong, 
Debra K. Moser, Anxiety and Heart Disease; Kentucky 
University (2003), www.stormingmedia.us (finding compelling 
evidence that anxiety disorders are a risk factor for the 
development of coronary heart disease); William Whitney, 
Heart Attacks Increase After 9/11, Psychology Today (November 
14, 2003), www.psychologytoday.com (noting findings by 
Jiangwei Feng, M.D., that cardiac events increased after the 
attacks, and concluding that psychological stress triggered 
an increase in such events, as well as noting that cardiac 
events are linked to stress hormones that rise when a person 
experiences psychological stress); National Institute of 
Mental Health, Depression and Heart Disease (2002), 
www.nimh.gov (noting that anxiety disorders may affect heart 
rhythms, increase blood pressure, and alter blood clotting, 
and can also cause elevated insulin and cholesterol levels.  
These risk factors form a group of signs that often serve as 
predictors of and responses to heart disease).

Although these studies may not have been rigorous, for the 
veteran to prevail, the evidence need only be in equipoise.  
Gilbert v. Derwinski.  

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board sees no reason 
to favor the VA opinion over that of Dr. Korr.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that PTSD caused coronary artery disease.  Accordingly, the 
appeal is allowed.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for status post bypass for 
coronary artery disease is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


